DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3. 	Claims 1-12 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over respective claims 1, 6-8, 10 and 12-15 of U.S. Patent No. 9,721,551 B2 (hereinafter ‘551) in view of Chapman et al. (US 20140096667 A1).
	Regarding claim 1 of the present application, claim 1 of '551 encompasses all the limitations of the automated music composition and generation system as recited except: said digital audio sample producing subsystem is supported by an instrument library wherein DM_US 188816955-1.096781.0152Serial No. 16/664,821the instrument library includes multiple natural recordings of multiple instruments, each recording made at a range of volumes, a range of velocities and a range of effects, and tagged with meta-data with an identifying information.  
	Chapman teaches an instrument library wherein DM_US 188816955-1.096781.0152Serial No. 16/664,821the instrument library includes multiple natural recordings of multiple instruments, each recording made at a range of volumes, a range of velocities and a range of effects, and tagged (para. 0043) with meta-data with an identifying information (para. 0064-0066).  
	Since claim 1 of '551 teaches the general condition of said digital audio sample producing subsystem (“ … wherein each said digital piece of music to be composed and generated has a rhythmic landscape and a pitch landscape and contains a set of musical notes arranged and performed using an orchestration of one or more musical instruments selected for the digital piece of music”), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to integrate the instrument library taught by Chapman into the system of '551, as an intended use of known technique, to arrive the claimed invention. Doing so would make the system more powerful which allows musical instruments and related accessories to be used by the system to generate, alter, transmit, and reproduce audio signals that could be popular in society providing entertainment, social interaction, self-expression, and a business and source of livelihood for many people (Chapman, para. 0002-0003).
Regarding claims 2-12 of the present application, they are not patentably distinct from the claims 1, 6-8, 10 and 12-15 of the patent ‘551 in view of Chapman because the claims of ‘551 teach or encompass all of the subject matter of claims 2-12 of the present application.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeberechts et al. (US 20100307320 A1) in view of Chapman et al. (US 20140096667 A1).
	Regarding claim 1, Hoeberechts discloses an automated music composition and generation system (Abstract; para. 0001) comprising: a system user interface (combination of 115, 120, 132 and application M in Fig. 1; also see para. 0026, 0045, 0059) for enabling system users to review and select one or more musical experience descriptors (para. 0055-0056, 0087, 0166), as well as time and/or space parameters (Figs. 2, 6 and related text; para. 0059, 0062, 0070, 0137-0138); and an automated music composition and generation engine (para. 0049), operably connected to said system user interface (Fig. 1), for receiving, storing and processing said musical experience descriptors and time and/or space parameters selected by the system user, so as to automatically compose and generate one or more digital pieces of music in response to said musical experience descriptors and time and/or space parameters selected by said system user (para. 0051, 0057, 0137-0138), wherein each said one or more digital pieces of music contains a set of musical notes arranged and performed in said one or more digital pieces of music (para. 0054, 0072), said one or more digital pieces of music has multiple characteristics expressed throughout said digital piece of music as represented by said set of musical experience descriptors and time and/or space parameters supplied by said system user to said automated music composition and generation engine (para. 0051, 0057, 0137-0138), said automated music composition and generation engine includes: a digital piece creation subsystem for creating and delivering said digital piece of music to said system user interface (e.g., the user interface of the videogame device; see para. 0043, 0057, 0087), a digital audio sample producing subsystem supported by an instrument library (e.g., 136 in Fig. 1) for producing digital audio samples of the set of musical notes contained in said one or more digital pieces of music (para. 0074, 0124-0130).
	Hoeberechts does not mention explicitly: said instrument library
said digital audio sample producing subsystem is supported by an instrument library includes multiple natural recordings of multiple instruments, each recording made at a range of volumes, a range of velocities and a range of effects, and tagged with meta-data with an identifying information.  
	Chapman teaches an instrument library including multiple natural recordings of multiple instruments, each recording made at a range of volumes, a range of velocities and a range of effects, and tagged (para. 0043) with meta-data with an identifying information (para. 0064-0066).  
	Since Hoeberechts teaches the general condition of instrument library (para. 0047: “The memory 136 can also store any data used in the processing of the application M, and/or any data generated during the processing of the application M”; para. 0057, 0062-0063, 0074, 0118), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the instrument library taught by Chapman into the system of Hoeberechts, as an intended use of known technique, to arrive the claimed invention. Doing so would make the system more powerful which allows musical instruments and related accessories to be used to generate, alter, transmit, and reproduce audio signals that could be popular in society providing entertainment, social interaction, self-expression, and a business and source of livelihood for many people (Chapman, para. 0002-0003).
	Regarding claim 2, Hoeberechts discloses: wherein said automated music composition and generation engine further includes a music editability subsystem that is interfaced with said system user interface, and configured for allowing system users to edit and modify each of the one or more digital pieces of music by using said system user interface to (i) edit the musical experience descriptors and time and/or space parameters, and (ii) initiate said automated music composition and generation engine to generate a new digital piece of music using said musical experience descriptors and time and/or space parameters (para. 0005, 0049, 0085, 0087, 0135, 0137, 0166).  
	Regarding claim 3, Hoeberechts discloses: 261 of 264wherein said automated music composition and generation engine further includes a controller code creation subsystem configured to create controller code for controlling an expression of multiple notes, rhythms (e.g., jazz has a different rhythm than classical), and instrumentation of said digital piece of music being composed (para. 0079, 0080, 0125, 0142, 0144).
	Regarding claim 4, Hoeberechts discloses: configured as a digital video scoring workstation (e.g., video game device; see para. 0048-0049, 0057), wherein a system user receives, via an interface, a piece of digital media selected from the group consisting of a video, an audio-recording, an image, and an event marker, and then said automated music composition and generation engine generates said digital piece of music for musically scoring said piece of digital media (para. 0043), and then said digital piece of music is automatically combined with said piece of digital media to produce a piece of musically-scored digital media, wherein said piece of musically-scored digital media is supplied back to said system user via said system user interface for experiencing and reviewing (para. 0043, 0057).  
	Regarding claim 5, Hoeberechts discloses: wherein a system user uses said music editability subsystem to edit said digital piece of music, and then recombines the digital piece of music with said one or more digital pieces of music (para. 0005, 0049, 0085, 0087, 0135, 0137, 0166).  
	Regarding claims 6-9, Hoeberechts discloses: wherein a system user is a human being, or a computer system (para. 0051); wherein said system user interface is supported by a client system (e.g., 115/120 in Fig. 1) operably connected to a digital communications network (para. 0003-0004, 0047); wherein said automated music composition and generation 262 of 264engine is supported by an application server system (199) and a database server system (136) also operably connected to said digital communications network (para. 0003-0004, 0047); wherein said musical experience descriptors are expressed as linguistic elements (e.g., 340a, 340b, … in Fig. 3) displayed on a graphical user interface (GUI) surface (para. 0136-0137).
	  Regarding claims 10-11, Hoeberechts does not mention explicitly: wherein said musical experience descriptors are expressed as icons displayed on a graphical user interface (GUI) surface; wherein said musical experience descriptors are expressed as physical buttons bearing linguistic expressions.  
	Examiner takes official notice that musical experience (emotion or style) descriptors expressed as icons displayed on a graphical user interface (GUI) surface or physical buttons bearing linguistic expressions for user selection is commonly practiced in the art.  It would have been obvious to one of ordinary skill in the art to integrate such well-known and common graphical or physical experience descriptors into the Hoeberechts mood adjuster (340 in Fig. 3) to facilitate the user in selecting the specific experience descriptor as needed. It is held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 12, Hoeberechts discloses: wherein multiple notes provided from said instrument library are produced using at least one of sound/note sampling techniques and sound/note synthesis techniques (para. 0054, 0072).

Response to Arguments
6.	Applicant's arguments received 06/10/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837